DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s AFCP request filed 8/16/2022 was received and is entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restriction
2.	Claims 1 and 3-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12 and 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/8/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102 / § 103
3.	The rejection of claims 1, 3, and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schnakenberg (WO 2017/220514) (published 12/28/2017; utilizing US 2020/0313259 as an English language translation and copy thereof) is withdrawn in view of the amendments provided to the claims.  All rejections pending from this are also withdrawn.  

Compact Prosecution Rejection - 35 USC § 103
4.	In the interest of compact prosecution purposes, a rejection was set forth against independent claim 1 as if it required:  “wherein the adhesive is in direct, physical contact with the second ends of the first plurality of battery cells.”
The rejection of the compact prosecution claim 1 under 35 U.S.C. 103 as unpatentable over over Schnakenberg (WO 2017/220514) (published 12/28/2017; utilizing US 2020/0313259 as an English language translation and copy thereof) in view of Biskup et al. (US 2016/0020497) (previously cited) is withdrawn in view of the amendments provided.  

Allowable Subject Matter
5.	Claims 1, 3-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: original claim 2, now incorporated into independent claim 1, was previously indicated as allowable in the Non-Final Office Action mailed 10/8/2021 with the following statement of reasons for the indication of allowable subject matter reproduced below for convenience:
Schnakenberg as previously applied is considered the closet prior art and fails to disclose the features as set forth in dependent claim 2.  While Schnakenberg teaches the battery module further comprising:  
a second current collector assembly (the other of connector(s) 16 in Fig. 2, hereinafter 16'); a second carrier layer (the corresponding other of the carriers 18 in Fig. 2, hereinafter 18'); a second plurality of battery cells (the corresponding other plurality of battery cells 14, hereinafter 14'), wherein a first terminal 28 of each of the second plurality of battery cells 14' is electrically coupled to a busbar (connector(s) (16')) of the second current collector assembly (connector(s) (16')), wherein a first end of each of the second plurality of battery cells 14 is physically coupled to the second carrier layer 18', and wherein at least a portion of the second carrier layer 18' is positioned between the first current collector assembly (connector(s) 16) and the second plurality of battery cells 14' (Fig. 2); and a second thermal interface material 50' thermally and structurally coupling a second end of each of the second plurality of battery cells 14' (Fig. 16),
Schnakenberg fails to disclose the second thermal interface material 50' thermally and structurally coupling a second end of each of the second plurality of battery cells 14' (Fig. 16) to an opposite side of the cold plate, wherein the second thermal interface material maintains the spatial positioning of the second ends of the second plurality of battery cells 14' on the opposite side of the cold plate (housing 12) during operation without the use of a separate carrier support structure at the second ends of the second plurality of battery cells.  
The second thermal interface material 50' does not thermally and structurally coupling a second end of each of the second plurality of battery cells 14' to an opposite side of the cold plate, wherein the second thermal interface material maintains the spatial positioning of the second ends of the second plurality of battery cells 14' on the opposite side of the cold plate (housing 12) during operation without the use of a separate carrier support structure at the second ends of the second plurality of battery cells.  
	There is no teaching, suggestion, and/or motivation to alter the arrangement taught to achieve the feature claimed.  Furthermore, the stacked modules (i.e., multiple modules 10) of Schnackenberg, when arranged in succession are taught as being in a train-like manner such that a rear side surface of one accumulator modules faces a front side surface of another accumulator module 10 (P42; Fig. 1) with the front and rear surfaces being those not shown in Fig. 2 of housing 12 (P43).  Thus, even when multiple modules 10 are stacked with one another, the feature is not achieved.  No other prior art was found to remedy this deficiency of Schnackenberg. 
Accordingly, given original claim 2 has been incorporated into the product independent claim 1, and also reflected in the rejoined method of making independent claim 12, these claims and their dependents are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729